 


114 HR 5328 IH: FACT Act of 2016
U.S. House of Representatives
2016-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5328 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2016 
Mr. Boustany introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 5, United States Code, to require a general notice of proposed rule making for a major rule to include a cost-benefit analysis of the proposed rule, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Agency Complete Transparency Act of 2016 or the FACT Act of 2016. 2.Cost-benefit analysis required to be included in general notice of proposed rule makingSection 553(b) of title 5, United States Code, is amended— 
(1)in paragraph (2), by striking and at the end; (2)in paragraph (3), by striking the period at the end and inserting ; and; and 
(3)by inserting after paragraph (3) the following:   (4)in the case of a major rule (as such term is defined in section 804), a cost-benefit analysis of the proposed rule, including any data or formula used for purposes of such analysis. .  
 
